Per Curiam.
A requisite qualification of a person for election to the Colorado legislature is residence for twelve months within the legislative district wherein he seeks to be elected. Art. V, Sec. 4, Constitution of Colorado. Mr. Gonzales does not reside in the district which he *382seeks to represent and within which he seeks votes. Hence, he lacks a necessary qualification.
Judgment reversed and cause remanded with directions to dismiss the petition.
Mr. Justice Moore dissents.
Mr. Justice Sutton not participating.